Citation Nr: 0611587
Decision Date: 04/21/06	Archive Date: 01/18/07


DOCKET NO. 94-31 815A                       DATE JUL 27 2006          


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

ORDER

The following correction is made in a decision issued by the Board in this case on April 21, 2006: On page 16, in the "ORDER" paragraph, the sentence

"Entitlement to an earlier effective date of September 17, 2003 for the award of service connection for left dry eye is granted" is changed to read

"Entitlement to an earlier effective date of September 17, 1993 for the award of service connection for left dry eye is granted."


	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0611587	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  94-31 815A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 
28, 2001, for the grant of service connection for left dry 
eye.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee with 
degenerative changes.

3.  Entitlement to service connection for a disability 
manifested by chest pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1982 to March 
1985.  He subsequently was a member of the Army Reserve until 
March 1989.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board most recently remanded the 
case for additional development in August 2003, pursuant to 
an Order issued by the United States Court of Appeals for 
Veterans Claims (Court) in June 2001.

The issue of entitlement to service connection for a 
disability manifested by chest pain is addressed in the 
REMAND portion of the decision below and it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has assigned an effective date of September 28, 
2001 for the grant of service connection for left dry eye.

2.  The September 17, 1993 application for benefits 
encompassed a claim for service connection for a left eye 
disorder.

3.  There is no clinical evidence of ankylosis of the right 
knee or of recurrent subluxation or lateral instability in 
right knee knee; the appellant's right knee range of motion 
is from zero to 135 degrees.

4.  The right knee disability has not presented an unusual or 
exceptional disability picture at any time.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date of September 
17, 1993, for the award of service connection for left dry 
eye have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 
3.160, 3.400 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for the right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256-5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his earlier effective date claim by 
correspondence dated in October 2004.  The appellant was 
notified of the information necessary to substantiate his 
increased initial rating claim by correspondence dated in 
September 2002, and April 2004.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In the October 2004 letter and Statement of the Case (SOC), 
the RO informed the appellant about what was needed to 
establish entitlement to an earlier effective date for the 
grant of service connection for the left eye disability.  In 
addition to the right knee notice letters, in various 
Supplemental Statements of the Case (SSOCs) the RO notified 
the appellant about what the evidence had to show to 
establish entitlement to an increased initial evaluation for 
the right knee disability.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA and private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA examinations.  He also was afforded a Board 
hearing.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  As a result of the decision 
below, the appellant has been granted an effective date for 
the grant of service connection for the left eye disability 
back to the date of the claim.  The appellant has been 
assigned an effective date for service connection for the 
right knee disability from the date of the claim, and the 
entire period from then until the present is under appellate 
review.  The appellant was also provided with notice as to 
the clinical findings needed for a higher evaluation for that 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Earlier effective date claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

On September 28, 2001, the RO received a written statement 
from the appellant in which he contended that his left eye 
was entitled to service connection.  In a July 2004 rating 
decision, the RO granted service connection for left eye dry 
eye and assigned an effective date of September 28, 2001.  
The evidence used in making this decision included the 
service medical records and the reports of VA examinations 
conducted in November 1995, and June 1999.  The RO found that 
the left dry eye condition was first noted in service and 
that it was still present.  

Determining the date of claim in this instance requires 
review of the procedural history of the appellant's claim.  
Here, an effective date back to the date of service is not 
appropriate since it is undisputed that the appellant's 
original claim for any left eye disability was not filed 
within one year of service.  38 U.S.C.A. § 5110(b)(1).  
However, the appellant contends that he is entitled to an 
effective date for service connection for the left eye that 
is the same as the effective date for service connection for 
the right eye.  

Review of the appellant's service medical records reveals 
that he was first seen for a complaint of a dry eye problem 
in July 1984, but there is no indication whether this is in 
one eye or the other, or both eyes.  The clinical impression 
included dry eye problem; which eye had the problem was not 
specified.  There is no record of follow-up treatment.  On 
the February 1985 separation report of medical history, the 
appellant denied having any "eye trouble" and physical 
examination resulted in a normal clinical general evaluation 
of the eyes.

On September 17, 1993, the RO received a VA Form 21-526 from 
the appellant in which he indicated that he wanted service 
connection for "eyes conditions"; the RO issued a rating 
decision in January 1994 that only addressed service 
connection for the right eye.  

In June 1999, the appellant underwent a VA eye examination; 
the examiner reviewed the claims file.  The examiner rendered 
diagnoses that included "dry eyes" and noted that previous 
eye examinations of record had resulted in diagnoses that 
included dry eyes.  The examiner stated that it was 
impossible to state with certainty when the dry eyes first 
occurred.

In a September 2000 decision, the Board found that the 
evidence was in relative equipoise on the question of whether 
right dry eye was incurred in service.  Therefore the 
appellant's claim for service connection for right dry eye 
was allowed.  In a September 2000 rating decision, the RO 
assigned an effective date of September 17, 1993, for the 
grant of service connection for the right eye dry eye.

Based on the foregoing, the Board finds that the September 
17, 1993 VA Form 21-4138 was the starting point for the July 
2004 grant of service connection for the left dry eye 
disability.  Clearly, the left eye was not addressed until 
the July 2004 rating decision.  In that rating decision, the 
RO found that the dry eye condition existed in service and 
relied on the service medical records, and the reports of VA 
examinations conducted in November 1995, and June 1999, in 
making that decision.  This is the same evidence that was 
used for the grant of the right eye disability and 
essentially the same analysis was used to determine that 
service connection was warranted for each eye.  Therefore, it 
follows that the right and left eye claims should have been 
handled in tandem and that September 17, 1993 is the proper 
effective date for the grant of service connection for the 
left dry eye as well as the right dry eye.

There is no earlier communications from the appellant that 
can be construed as a claim, formal or informal, for any left 
eye disorder.  There is no earlier medical evidence to 
establish a connection between the appellant's post-service 
left dry eye and any in-service occurrence.  Accordingly, an 
effective date of September 17, 1993, the date of receipt of 
the appellant's original claim, but not earlier, is warranted 
for the award of service connection for left dry eye.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400. 


B.  Increased initial rating claim

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
the right knee disability addressed here; this evaluation was 
effective in September 1993.  The Court held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then-current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.  The issue 
before the Board is consequently taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include whether a higher rating currently is in order.

VA outpatient clinic reports dated in 1990 indicate that the 
appellant sought treatment on two occasions with complaints 
of right knee pain.  In June 1992, the appellant complained 
of knee pain, and a VA x-ray report dated that same month 
revealed minimal degenerative changes of both knees.  A 
September 1993 VA outpatient clinic note also documented 
complaints of knee pain.

A July 1994 letter from a private orthopedist indicates that 
the appellant had sought treatment for a right knee problem; 
he complained of pain, swelling, giving way, locking, and 
catching.  The orthopedist noted the existence of significant 
occupational patellofemoral stresses to the knee.  On 
physical examination, the appellant walked with a limp and 
exhibited discomfort.  The doctor diagnosed the disorder as 
patellar stress syndrome with chondromalacia of the patella, 
evidenced by patellofemoral crepitation and grating.  The 
clinical findings of some tenderness and clicking along the 
posteromedial joint line led to the conclusion that a 
meniscal tear was a possibility, although an anterior drawer 
sign or Lachman test could not be done because of pain and 
effusion.  The appellant exhibited no laxity of the medial or 
lateral collateral ligaments.  Radiographic examination 
allegedly showed some early patellofemoral arthritis and 
narrowing of the medial compartment of the right knee. 

The appellant underwent a VA orthopedic examination in 
November 28, 1995; the examiner reviewed the claims file.  
The appellant described chronic pain in both of his knees, as 
well as frequent swelling of the right knee.  He said that 
prolonged standing, walking, squatting, stooping, and going 
up and down stairs exacerbated his knee condition.  He 
reported that the right knee would give way at times.  The 
examiner noted that the appellant was wearing an elastic wrap 
on the right knee and that he had a rather significant limp 
on the right.  Physical examination revealed that all 
movements were slow and guarded, secondary to complaints of 
pain.  Slight patellofemoral grinding was noted, but there 
was no swelling.  There was significant tenderness to 
palpation around the area of the patellofemoral joint, as 
well as tenderness to palpation over the medial and lateral 
joint line.  The Lachman's test and the anterior drawer sign 
were negative.  The collateral ligaments appeared to be 
stable.  The appellant could squat less than one-third of the 
way down and arise again without complaints of right knee 
pain.  Radiographic examination revealed no bony 
abnormalities.  The examiner rendered a clinical impression 
of residuals of old right knee injury with degenerative 
changes, chondromalacia patella, and a possible meniscus 
tear.

In September 1997, pursuant to Board remand, the same 
physician again extensively reviewed the appellant's medical 
records, conducted a subsequent orthopedic examination, and 
then provided an addendum report.  Radiographic examination 
of the right knee in November 1990 showed negative findings; 
x-rays in June 1992 were said to show minimal degenerative 
changes of the knees.  The appellant was treated for knee 
pain in 1993, and in 1994 was seen by the private orthopedist 
who provided a diagnosis of patellar stress syndrome with 
chondromalacia of the patella and possible meniscus tear.  On 
physical examination, the appellant's complaints were 
essentially the same as in November 1995.  Physical 
examination revealed that a slight limp on the right.  The 
appellant exhibited a range of motion of zero to 135 degrees 
in the right knee.  He had a slight amount of patellofemoral 
grinding and clicking, but there was no swelling.  There was 
a rather significant tenderness to palpation about the 
patellofemoral joint, as well as over the area of the medial 
and lateral joint line.  No ligamentous instability was 
demonstrated.  McMurray's testing was negative at this time.  
Radiographic examination conducted the next month revealed a 
normal right knee.  The examiner rendered a clinical 
impression of residuals of old right knee injury including 
degenerative changes, chondromalacia of the patella, and 
possible meniscus tear.  

The appellant underwent a VA medical examination in July 
1999.  His posture and gait were normal.  There was mild pain 
and tenderness of the right knee.  Neurological testing was 
normal.  

The appellant underwent another VA medical examination in 
October 2002; the examiner reviewed the claims file.  The 
appellant complained of chronic right knee pain with swelling 
at times.  He reported some episodes of the right knee giving 
way.  On physical examination, the appellant walked with a 
satisfactory gait.  He exhibited a range of motion of the 
right knee of zero to 135 degrees.  There was tenderness to 
palpation.  There was no ligamentous instability.  There was 
some quadriceps weakness (4/5).  The examiner thought there 
might be increased fatigability with repetitive use with 
slight weakness.  Radiographic examination revealed no 
changes since the previous x-rays.  

Review of the appellant's outpatient VA clinic treatment 
records dated between April 2000 and June 2004 reveals a July 
2002 note documenting tenderness to palpation of the right 
knee without effusion or edema.  

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the right 
knee.  The appellant has demonstrated a limitation of five 
degrees of extension in the right knee.  

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees are considered major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Additional limitation in the right knee 
from pain, fatigue, weakness or lack of endurance following 
repetitive use was noted in the October 2002 VA examination.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion in the right knee, and which is expected 
during flare-ups or with increased use, and the degree of 
pain he has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported.  Slight quadriceps muscle atrophy or weakness has 
been demonstrated in the right knee.  There is no clinical 
evidence of any muscle spasm.  However, right knee patellar 
chondromalacia and tenderness were demonstrated clinically.  
The objective medical evidence shows findings of limitation 
of motion in the right knee, as well as complaints of pain 
and pain on use.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
they are findings that more nearly approximate a finding of 
limitation of extension in each knee to a compensable level, 
but not greater than 10 percent.  Hence, the evidence only 
supports the assignment of a disability evaluation of 10 
percent for the right knee disability.  The evidence of 
record does not support a rating in excess of 10 percent for 
the right knee disability at any time.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The clinical 
evidence of record does not contain any findings of laxity or 
instability of the right knee.  Therefore, Diagnostic Code 
5257 is not for application.  Thus, the current 10 percent 
rating for the right knee is based on the functional 
limitations described in the absence of instability and 
subluxation.  In the absence of such additional and separate 
disability, a separate or higher rating is not in order.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

It is again noted that the 10 percent rating is assigned 
based on the crepitation and limitation of motion and 
complaints of pain and tenderness that are evidenced.  No 
subluxation or instability has been demonstrated.  While X-
rays have apparently confirmed the presence of arthritic 
changes, a separate rating would not be warranted in this 
case because the limitation of motion has already been 
considered in the rating assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the right knee 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for any 
right knee problem, and he has not demonstrated marked 
interference with employment caused by the right knee 
disability.  The appellant has not offered any objective 
evidence of any symptoms due to the right knee disability 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

Because this is an appeal from the initial rating for the 
right knee disability, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability for this disability 
and, therefore, does not support the assignment of a staged 
rating for the right knee disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an initial evaluation in excess of 10 percent for 
his right knee disability.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).


ORDER

Entitlement to an earlier effective date of September 17, 
2003, for the award of service connection for left dry eye is 
granted.

An initial evaluation in excess of 10 percent for the 
appellant's right knee disability is denied.



REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board remanded the case in September 
2003 to have the RO, among other things, obtain the veteran's 
Army reserve medical records and if none were found, to ask 
for specific confirmation of the unavailability of those 
records.

The RO did contact both of the appellant's Army Reserve 
units; one (302nd Engineering Company) did not respond and 
the other (375th Transportation Group) stated that there was 
"no evidence" that the appellant "ever belonged to this 
unit."  However, as shown by the January 1989 quadrennial 
medical examination report, the appellant most definitely was 
a member of the 375th Transportation Group.  In December 
1987, he was a member of the 302nd Engineering Company.  
Based on the evidence of record, the RO has not complied with 
the Board's remand instructions.  Given the guidance of the 
Court in Stegall, the case must again be remanded in order to 
accomplish this directive.

Review of the evidence of record reveals that the appellant 
retired on disability from the Post Office in 1997; the 
associated federal records should be obtained and associated 
with the claims file.  The evidence also indicates that the 
appellant has been in receipt of Social Security 
Administration (SSA) disability benefits since 1997.  
However, complete copies of the medical records upon which 
any disability decision was based, as well as any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file.  All of these records should be 
obtained and associated with the claims file.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Here, the RO has not 
provided the appellant with information concerning what the 
evidence must show under each element in order to demonstrate 
entitlement to service connection.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim to reopen, as well 
as the secondary service connection 
claims, and of what part of such evidence 
he should obtain and what part the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The appellant should be 
told to submit all pertinent evidence he 
has in his possession.

2.  The RO should contact the 302nd 
Engineering Company and the 375th 
Transport Group, advise the organization 
of the dates of the appellant's Reserve 
service and request his associated 
service personnel and medical records.  
If no such Army Reserve records can be 
found, or if they have been destroyed, 
the RO must obtain specific confirmation 
of that fact.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
claim for benefits by the appellant, 
including the List of Exhibits associated 
with any SSA decision, as well as copies 
of all of the medical records upon which 
any decision concerning the appellant's 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

4.  The RO should contact the 
appropriate agency to obtain official 
documentation relating to the 
appellant's medical retirement from the 
Post Office in approximately 1997, as 
well as copies of all of the medical 
records upon which any decision 
concerning the appellant's entitlement 
to such retirement was based.  All of 
these records are to be associated with 
the claims file.

5.  All VA medical treatment records 
relating to treatment of the appellant 
for any chest pain-related condition not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

6.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
chest pain problems.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

7.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate the chest pain disorder 
service connection issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.

8.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs





